Citation Nr: 9919801	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the left upper arm (minor), with 
injury of Muscle Group VI, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Steve Curt, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty November 1950 to August 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 10 percent for residuals of a SFW of the left upper 
arm (minor) with injury of Muscle Group VI.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case (SOC) in September 1997.  The RO 
received his substantive appeal in October 1997.  The veteran 
thereafter presented testimony at a hearing held by the 
undersigned Member of the Board at the local VARO in May 
1999.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) and 
subsequent VA examinations confirm that his right hand is his 
major hand.

2.  The veteran's residuals of a SFW of the left upper arm, 
as shown by recent VA examination, are manifested by no more 
than moderate injury to Muscle Group VI with complaints of 
pain with abduction of the shoulder.



CONCLUSION OF LAW

The schedular criteria for an increased disability rating in 
excess of 10 percent for residuals of a SFW of the left upper 
arm (minor), with injury of Muscle Group VI, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55 (a), 
4.72 (1996) and §§ 4.7, 4.14, 4.40, 4.55(d), 4.56(b) and (d), 
4.69, Diagnostic Codes 5201, 5306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a SFW of the left upper 
arm (minor), with injury of Muscle Group VI, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Background

A review of the record included the veteran's SMRs, that the 
veteran sustained a small, through and through shrapnel wound 
of the left upper arm in January 1952.  A complete physical 
examination at that time was normal except for a deep 
hematoma.  Neurological evaluation revealed no actual loss.  
Following debridement and treatment, he was returned to 
active duty.  The veteran's August 1952 separation 
examination report shows a normal clinical evaluation of the 
upper extremities.

In conjunction with his 'original' claim for service 
connection, the veteran was afforded VA examination in 
February 1958.  The veteran complained of some discomfort 
when working at tasks that require the use of his arms over 
his head.  Examination of the left arm revealed a well-
healed, 1-centimeter (cm) scar over the upper 1/3 of the 
triceps muscle group, on the posterior aspect of the upper 
1/3 of the arm.  This was noted to represent the entrance 
site of the SFW.  There was an exit site that was located at 
the insertion of the deltoid muscle of the arm, on the 
anterior lateral aspect of the arm.  This scar was noted to 
measure 1.5-cms in length.  It was described as well healed, 
non-tender and non-adherent.  There was no evidence of muscle 
atrophy in the deltoid or triceps regions.  There was also no 
arterial or neurological damage evident.  There was no 
limitation of motion in the left shoulder, in any plane.  The 
diagnosis was shrapnel wound of the left upper arm, healed 
without residual.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  VA treatment records 
developed in 1996 and 1997 show treatment on occasion for the 
veteran's various disabilities, to include arthritis of the 
right hips and both knees.  In conjunction with his present 
claim for increase, the veteran was afforded VA examination 
in March 1997.  The examination report notes that the veteran 
had been prescribed Motrin for generalized arthritis 
involving multiple joints.  It was noted that his dominant 
hand is his right hand.  Physical examination of the 
shoulders revealed that they were symmetrical from right to 
left.  On the left shoulder, laterally, at just about the 
structure of the deltoid, there was a well-healed 1 by 0.5-cm 
scar with no evidence of any muscle loss.  The veteran's 
muscle strength was noted to be excellent.  He had full range 
of motion.  However, the examiner noted that the veteran did 
complain of pain with abduction of the shoulder at about 45 
degrees from the horizontal, although he could completely 
abduct the shoulder.  X-rays of the shoulders were normal.  
The diagnosis was post-injury status, shrapnel wound of the 
left shoulder without any obvious deformity.

On the occasion of his May 1999 hearing on appeal, the 
veteran testified that left arm is weaker than his right arm.  
He noted that the left arm trembles when he engages in work 
that requires use of that arm.  The veteran further indicated 
that repetitive movements exacerbated the symptomatology 
attributable to his service-connected residuals of SFW of the 
left arm.  He also stated that he takes prescribed medication 
for pain in his left arm. 

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f) (1998).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect a claimant against an 
adverse decision based upon single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the veteran was afforded service 
connection and granted a 10 percent disability rating for 
residuals of a SFW of the left upper arm (minor), with injury 
of Muscle Group VI, by rating decision issued in March 1958.  
This 10 percent disability rating is protected under 38 
C.F.R. § 3.951 (1998), as it has been in effect for over 20 
years.

The veteran's service records show that his left hand is his 
non-dominant (minor) extremity.  See 38 C.F.R. § 4.69 (1998).  
According to the applicable criteria, a 10 percent evaluation 
is warranted for a moderate injury of Muscle Group VI 
(extensor muscles of the elbow) of the minor upper extremity.  
A 20 percent evaluation requires a moderately severe injury 
of Muscle Group VI of the minor upper extremity.  A 30 
percent evaluation requires a severe injury of Muscle Group 
VI of the minor upper extremity.  38 C.F.R. Part 4, 
Diagnostic Code 5306 (1996) and (1998).  In addition, 
limitation of motion of the minor arm to approximately 
shoulder level (90 degrees) or midway between the side and 
shoulder level (45 degrees) warrants a 20 percent disability 
evaluation.  A 30 percent evaluation is applicable where 
motion of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. Part 4, Diagnostic Code 5201 (1998).

In rating a disability from injuries of the musculoskeletal 
system, attention is given to the deeper structures injured, 
bones, joints and nerves.  A through and through injury, with 
muscle damage is always at least a moderate injury, for each 
muscle group damaged.  38 C.F.R. § 4.72 (1996); 38 C.F.R. § 
4.56 (b) (1998).

A moderate muscle disability requires that there be a through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate in degree.  
There must also be an absence of explosive effect of a high 
velocity missile and of residuals of debridement or of 
prolonged infection.  Objective medical findings of such 
injury would include entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through and through muscle 
tissue; signes of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  38 C.F.R. § 
4.56(b) (1996); 38 C.F.R. § 4.56(d)(2) (1998).

A moderately severe muscle disability requires that there be 
a through and through or deep penetrating wound by a high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings of such injury would include impairment of 
strength and endurance of the muscle group involved, 
palpation of loss of deep fascia, or loss of muscle 
substance.  38 C.F.R. § 4.56(c) (1996); 38 C.F.R. § 
4.56(d)(3) (1998).

After a contemporaneous review of the record, the Board finds 
that no more than a 10 percent disability rating for 
residuals of a gunshot wound of the left arm is justified.  
Initially, it is noted that the March 1958 rating decision 
granted a 10 percent disability evaluation under Diagnostic 
Code 5306, based on clinical evidence of moderate disability 
to Muscle Groups VI.  The veteran's March 1997 VA examination 
report shows no increase in disability.  Physical examination 
of the shoulders revealed that they were symmetrical from 
right to left.  On the left shoulder, laterally, at just 
about the structure of the deltoid, there was a well-healed 1 
by 0.5-cm scar with no evidence of any muscle loss.  The 
veteran's muscle strength was noted to be excellent.  He had 
full range of motion.  See 38 C.F.R. 
§ 4.71, Plate I (1998) (normal flexion and abduction of the 
shoulder is from 0 to 180 degrees).  Although the veteran 
continues to complain of pain on abduction of the shoulder, 
it is not productive of such functional impairment as to 
characterize his wound as moderately severe or severe.  
Consequently, the preponderance of the evidence does not 
approximate the criteria for a higher rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7 (1998).

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1997 VA examination are 
consistent with the veteran's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his views 
as to the etiology of his pain complaints and/or the extent 
of functional impairment in his left shoulder are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998). T here is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased disability rating for residuals of a SFW of the 
left upper arm (minor), with injury of Muscle Group VI, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

